•TÜl Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Genaro Velázquez radicó la querella de este caso en la Corte Municipal de .Ponce el 13 de agosto de 1942. Alegó *494que desde el 7 de agosto de 1935 hasta el 16 de mayo de 1940 trabajó como celador de la querellada en la Hacienda Dolores del barrio Tallaboa de Peñnelas; que su trabajo consis-tía en vigilar los establecimientos de la querellada y las siembras de caña inmediatas a -los mismos; que empezaba su trabajo a las seis de la tarde y lo terminaba a las seis de la mañana siguiente, y que su salario era de ocho dólares semanales. Alegó además que entre las dos fechas antes in-dicadas trabajó para la querellada 9,760 horas extras, que a razón del doble tipo de salario por hora ordinaria (28 centavos) importan $2,732.80, y que tenía derecho además a 357 días de descanso con salario íntegro, de cuyo descanso no dis-frutó por haber trabajado dichos 357 días, adeudándole la que-rellada por el primer concepto los referidos $2,732.80 y por este último $406.98.
Contestó la querellada admitiendo que el querellante ha-bía trabajado para ella durante el período comprendido en las fechas antes mencionadas, y que su salario era a razón de ocho dólares semanales; pero alegó que la obligación del querellante a virtud del contrato de servicios era trabajar ocho horas diarias, y que nunca trabajó más de ese número de horas, habiendo recibido semanalmente la compensación convenida. .Expuso ciertas defensas que no es necesario con-siderar a los efectos de esta opinión.
La corte municipal dictó sentencia a favor del quere-llante. Apeló la querellada para ante la corte de distrito, la cual declaró probados los siguientes hechos: que el contrato de servicios imponía al querellante la obligación de traba jai-ocho horas diarias solamente por un salario de ocho dólares semanales, o sea a razón de $1.14 por día de ocho horas de trabajo; que durante el período alegado en la querella el querellante trabajó 1591 días de doce horas de labor; que como el salario era a razón de $1.14 por día de ocho horas de trabajo, su salario por hora era a razón de catorce centavos; que habiendo trabajado 1591 días, tenía a su favor *4951591 novenas horas, que a tipo doble, o sea a 28 centavos cada nna, hacen nn total de $445.48; que durante el mismo tiempo trabajó tres horas extras, o sea, las siguientes a la novena, las cuales computadas a tipo sencillo totalizan $668.22; y por último que durante el mismo tiempo trabajó 223 domin-gos (que no venía obligado a trabajar, puesto que según la corte debía recibir salario íntegro ese día sin trabajarlo), que a $1.14 cada uno importan $254.22. Las tres partidas suman $1,367.92, por cuya cantidad más las costas la corte de distrito dictó sentencia a favor del querellante. Inter-puso entonces la querellada el presente recurso de certiorari bajo la Ley núm. 32 de 1943 (pág. 85).
Invocando la peticionaria los casos de Cardona v. Corte, 62 D.P.R. 61, y Muñoz v. Corte, 63 D.P.R. 236, alega que la corte de distrito erró: (1) al sostener que el contrato de servicios era a razón de ocho dólares por siete días de ocho horas de labor, cuando en realidad lo convenido entre las partes, según la declaración del propio querellante, era que éste trabajase de seis de la tarde a seis de la mañana durante siete días por el salario semanal antes indicado; (2) al compensar las 4,773 horas extras después de las novenas, puesto que dichas horas estaban incluidas en el salario convenido; y (3) al condenarla a pagar la partida de $254.22 por los alegados 223 domingos a razón de $1.14 cada uno sin considerar que el querellante era un trabajador agrícola.
Si bien es verdad que en su contestación la querellada, alegó que el contrato de servicios era por ocho horas de labor diaria y que el querellante en ningún día trabajó más de ese número de horas, sin embargo de la declaración del propio querellante consta concluyentemente que el salario que él recibía era por trabajar como celador desde las seis de la tarde hasta las seis de la mañana. El hecho de que la querellada alegase que el contrato era por ocho horas y •que el querellante en ningún día trabajó más de ese número *496de "horas, no desvirtúa la alegación de la querella redactada por un abogado de reconocida competencia, de la que resulta que el trabajo del querellante era de seis de la tarde a seis de la mañana siguiente. Tampoco destruye en beneficio del querellante lo que él mismo declaró en el acto del juicio a ese efecto.1 Siendo ello así, debió computarse la hora de trabajo, como alega la querellada y como se ha resuelto por este tribunal en los casos de Cardona, supra, Muñoz, supra, y otros, a razón de $1.14 dividido entre doce (el número de horas convenido), o sea 9% centavos; pero como el quere-llante recibió el pago de la novena hora a tipo sencillo cuando cada semana percibió el salario estipulado, para completar la doble compensación debe multiplicarse el tipo sencillo por las 1591 novenas horas, lo cual asciende a $151.15, en vez de $445.48 que concedió la corte por ese concepto.
En cuanto a las horas extras siguientes a la novena, apli-cando una vez más los casos de Cardona, supra, y de Muñozr supra, y otros más recientes, tendremos que concluir que dichas horas extras están incluidas dentro del salario de ocho dólares que cada semana recibió el querellante.2
Finalmente la partida de $254.22 concedida por la corte por concepto de 223 días de descanso, que erróneamente la corte de distrito llama días domingos, tampoco pro-cede porque el querellante, por la naturaleza de su trabajo, no está incluido entre los que tienen derecho al día de descanso con salario íntegro por cada seis días de trabajo. Parrondo v. L. Rodríguez & Co., ante, pág. 438.

Procede por lo expuesto devolver el caso a' la corte de distrito para que modifique su sentencia anterior, conde-nando a la querellada a pagar al querellante la cantidad de $151.15.


(1)Lo que en realidad hace la corte es no dar crédito a la declaración del querellante en cuanto le perjudica al sostener que su contrato era por doce horas, y aceptarla en cuanto lo beneficia al sostener que él trabajó doce horas diarias.


(2)E1 querellante vigorosamente ataca esta fase de las decisiones arriba ci-tadas, pero no estamos convencidos de que debamos variar la doctrina.